ETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 	Applicant’s amendment dated 10/01/2021 has been received and entered.  By the amendment, claims 1-14 and 17-20 are now pending in the application.
Applicant’s arguments filed 10/01/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, US 2020/0058722, in view of Shibahara, US 2015/0316810.
Regarding claim 1, Li discloses a display device (figure 1a) comprising:
. a display panel 46 having a display area 106 and a non-display area (e.g., periphery area) located in a first direction (e.g., left to right) 
. a printed circuit board 100
. a driving film 104 inherently including a driving integrated circuit (IC)  
. a flexible connecting film 102/103 as claimed.
Li does not explicitly disclose a curved display panel, Shibahara does disclose a curved display panel 11 (see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a curved display panel, as shown by Shibahara, to improve a visual display (see [0037]). 
Re claim 2, wherein a connecting wiring inherently formed over the connecting film 102/103 for electrically connecting the connecting film 102/103 and the driving film 104.
Re claim 3, wherein the signal is transmitted from the printed circuit board to the driving film through the connecting film and the connecting wiring ([see 0033]).
Re claims 4 and 19, wherein the display panel further comprises a fan-out wiring disposed on the non-display area, and the fan-out wiring connects the driving film and the display area (see figs. 1c, 2a).
Re claim 5, wherein the display panel further comprises a gate wiring 105a and a data wiring 104a as claimed (see fig. 1a).  
Re claim 6, wherein the driving film 104 is spaced apart from the printed circuit board 100 (see fig. 1a).
Re claims 7-8, Li further discloses a plurality of driving films 105 along a second direction.  
Re claim 9, the modification to Li would result the connecting film 102/103 is bent down under the substrate as shown by Shibahara’s fig. 1.
Re claims 10 and 20, Li does not explicitly disclose a backlight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a backlight unit for light supplying to a display panel. In addition, a first end of the connecting film can be disposed on a first surface of the display panel, and wherein the backlight unit is disposed on a second surface of the display panel opposite to the first surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Re claim 11, the modification to Li would result the connecting film 102/103 is bent such that the display panel and the printed circuit board are opposite to each other with the backlight unit disposed in between the display panel and the printed circuit board.
Re claim 12, wherein the printed circuit board would including a connector connected to the connecting film (see fig 1a).
Re claim 13, wherein the connecting film 102/103 is a flexible printed circuit board (see [0032]).
Re claim 14, wherein a length of the connecting film 102/103 (when it is not bent) in the first direction is greater than a length of the driving film 62 in the first direction (see fig. 1a).
Re claim 17, the driving integrated circuit mounted on the driving film 104 in a chip-on-film (COF) manner (see fig 1a and [0035]).
Re claim 18, the modification to Li would result the display panel has a curved shape along a second direction crossing the first direction (see Shibahara’s fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871